internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp b05 plr-130872-01 date date in re parent distributing controlled controlled controlled business a business b sub plr-130872-01 sub sub state x this letter responds to your date request for rulings on certain federal_income_tax consequences of a proposed transaction the information submitted in this request and in subsequent correspondence submitted on date is summarized below parent is a publicly traded corporation principally engaged in business a on a worldwide basis parent is the common parent of an affiliated_group_of_corporations that file a u s federal income consolidated_income_tax_return parent owns all of the outstanding_stock of distributing a state x corporation distributing owns all of the outstanding_stock of controlled controlled and controlled each of which is a state x corporation engaged in business b distributing also owns all of the outstanding_stock of sub sub and sub financial information has been submitted indicating that distributing controlled controlled and controlled have each had gross_receipts and operating_expenses representative of the active_conduct_of_a_trade_or_business for each of the last years in order to reduce state_income_tax costs the after tax income from distributing’s subsidiaries generally has not been distributed upstream to distributing in the form of dividends distributing files income and or franchise tax returns in most u s states for state_income_tax purposes dividend income that is received by distributing is currently subject_to taxation in a number of states that do not allow a corresponding deduction for dividends received for state franchise tax purposes distributing is taxed in a number of states that include in the tax_base the total equity of the company including investments in subsidiaries in order to finance the group’s corporate operations including future acquisitions in the most state_income_tax efficient manner and to reduce distributing’s current and future state franchise tax expense distributing desires to create an organizational structure that will allow it to distribute the accumulated and future earnings_of its subsidiaries and move the ownership of such subsidiaries to a newly created wholly owned subsidiary of parent plr-130872-01 the proposed transaction to accomplish this separation distributing has proposed the following transaction i parent will form a wholly owned u s subsidiary newco ii parent will contribute all of the stock of distributing to newco iii distributing will contribute all of the stock of sub and sub to controlled iv distributing will contribute all of the stock of sub to controlled v distributing will distribute all of the outstanding_stock of controlled controlled and controlled to newco immediately following the completion of the proposed transaction all of the stock of distributing controlled controlled and controlled will be directly owned by newco a wholly owned subsidiary of parent following the proposed transaction distributing controlled controlled and controlled will continue to carry on the same businesses and activities that they conducted prior to the transaction the representations in connection with the transaction the following representations are made a b c d no part of the consideration to be distributed by distributing will be received by newco as a creditor employee or in any capacity other than that of a shareholder of the corporation the years of financial information submitted on behalf of distributing is representative of the corporation’s present operation and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted the years of financial information submitted on behalf of controlled is representative of the corporation’s present operation and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted the years of financial information submitted on behalf of controlled is representative of the corporation’s present operation and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted plr-130872-01 e f g h i j k l the years of financial information submitted on behalf of controlled is representative of the corporation’s present operation and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted the gross fair_market_value of distributing’s business b assets presently constitutes and will constitute at the time of the distribution at least percent of the total gross fair_market_value of all the assets of distributing in addition the gross fair_market_value of each of controlled 1's controlled 2's and controlled 3's business b assets constitutes and will constitute at the time of the distribution at least percent of the total gross fair_market_value of all the assets of controlled controlled and controlled respectively following the transaction distributing controlled controlled and controlled will each continue the active_conduct of its business independently and with its separate employees the distribution of the stock of controlled controlled and controlled is being carried out for the following corporate business_purpose the creation of a state tax efficient structure that will allow the distribution of the group’s accumulated and future earnings for use by the parent company and reduce state tax franchise costs the distribution of the stock of controlled controlled and controlled is motivated in whole or substantial part by this business_purpose there is no plan or intention by the shareholders or security holders of distributing to sell exchange transfer by gift or otherwise dispose_of any of their stock in or securities of either distributing controlled controlled or controlled after the transaction there is no plan or intention by distributing controlled controlled or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction there is no plan or intention to liquidate either distributing controlled controlled or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the transaction except in the ordinary course of business except for debt incurred in the ordinary course of business no intercorporate debt will exist between distributing and controlled distributing and controlled or distributing and controlled at the time plr-130872-01 m n o p q r of or subsequent to the distribution of the stock of controlled controlled and controlled the indebtedness owed by controlled controlled or controlled to distributing after the distribution of the stock of each controlled_corporation will not constitute stock_or_securities in controlled controlled or controlled respectively immediately before the distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 of the income_tax regulations and sec_1 as in effect before the publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published by t d further distributing does not have an excess_loss_account with respect to the controlled controlled or controlled stock payments made in connection with all continuing transactions if any between distributing and controlled distributing and controlled and distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length for purposes of sec_355 of the internal_revenue_code immediately after the distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of stock entitled to vote or percent or more of the total value of the shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the 5-year period ending on the date of the distribution for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of stock entitled to vote or percent or more of the total value of the shares of all classes of controlled controlled and controlled stock that was acquired by purchase as defined in sec_355 and during the 5-year period ending on the date of the distribution the distribution is not part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of either distributing controlled controlled or controlled or stock possessing percent or more of the total value of all classes of stock of either distributing controlled controlled or plr-130872-01 controlled within the meaning of sec_355 s none of distributing controlled controlled or controlled are investment companies as defined in sec_368 and iv the rulings based solely on the information submitted and on the representations set forth above we rule as follows the transfer by distributing of the sub and sub stock to controlled solely in exchange for stock of controlled followed by the distribution of all the stock of controlled to newco will qualify as a reorganization within the meaning of sec_368 distributing and controlled will each be a_party_to_a_reorganization within the meaning of sec_368 the transfer by distributing of the sub stock to controlled solely in exchange for stock of controlled followed by the distribution of all the stock of controlled to newco will qualify as a reorganization within the meaning of sec_368 distributing and controlled will each be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by distributing on the transfer of the sub and sub stock to controlled solely in exchange for controlled stock sec_361 no gain_or_loss will be recognized by distributing on the transfer of the sub stock to controlled solely in exchange for controlled stock sec_361 no gain_or_loss will be recognized by controlled upon receipt of the sub and sub stock in exchange for controlled stock sec_1032 no gain_or_loss will be recognized by controlled upon receipt of the sub stock in exchange for controlled stock sec_1032 the basis of the sub and sub stock to be received by controlled will be equal to the basis of such stock in the hands of distributing immediately before the transfer sec_362 the basis of the sub stock to be received by controlled will be equal to the basis of such stock in the hands of distributing immediately before the transfer sec_362 plr-130872-01 the holding_period of the sub and sub stock in the hands of controlled will include the period during which such stock was held by distributing sec_1223 the holding_period of the sub stock in the hands of controlled will include the period during which such stock was held by distributing sec_1223 no gain_or_loss will be recognized by distributing upon the distribution of all of the stock of controlled controlled and controlled to newco sec_355 and sec_361 no gain_or_loss will be recognized by and no amount will be included in the gross_income of newco upon its receipt of all of the stock of controlled controlled and controlled from distributing sec_355 the aggregate basis of the controlled controlled controlled and distributing stock in the hands of newco immediately after the distribution will be the same as the aggregate basis of the distributing stock held by newco immediately before the distribution allocated among the controlled controlled controlled and distributing stock in proportion to the fair_market_value of each in accordance with sec_1_358-2 sec_358 the holding_period of the controlled controlled and controlled stock received by newco will include the holding_period of the distributing stock with respect to which the distribution will be made provided that the distributing stock is held as a capital_asset on the date of the distribution sec_1223 as provided in sec_312 proper allocation of earnings_and_profits between distributing controlled controlled and controlled will be made under sec_1_312-10 and b caveats we express no opinion about the tax treatment of the proposed transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings plr-130872-01 procedural matters this ruling is directed only to the taxpayers who requested it sec_6110 provides that it may not be used or cited as precedent it is important that a copy of this letter be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transaction covered by this letter is consummated pursuant to the power_of_attorney on file in this office copies of this letter have been sent to the taxpayer’s authorized representatives sincerely yours associate chief_counsel corporate by debra carlisle debra carlisle chief branch
